         Case 1:18-cv-00672-JB-SCY Document 28 Filed 03/29/19 Page 1 of 1




                                                         March 29, 2019


Clerk of the District Court
First Judicial District Court
P. O. Box 2268
Santa Fe, NM 87504‐2268


RE: Margaret Darr v. New Mexico Department of Game and Fish
    USDC # 18cv672 JB/SCY


Dear Sir or Madam:

        Please find enclosed a certified copy of the Order, along with the entire case file, remanding this
case to your Court.

        Please acknowledge receipt of these records by returning a copy of this letter to this office.



                                                 Yours truly,

                                                 Mitchell R. Elfers, Clerk

                                                 By:_______/s/________________
                                                   Deputy Clerk
